Exhibit IMPORTANT NOTICE TO ALL USAT SHAREHOLDERS ANNUAL MEETING OF SHAREHOLDERS RESCHEDULED TO JUNE 15, 2010 December 11, 2009 Dear Fellow Shareholders: I want to take this opportunity to notify you that the USA Technologies Annual Meeting of Shareholders has been rescheduled to June 15, 2010. You will receive proxy materials for the rescheduled meeting in the spring. In the meantime, we remain focused on executing on our strategic plan to create value for all USAT shareholders. We will continue to build upon our industry leading technology and our diversified customer base, which includes the leading consumer brands that control a majority of the $57 billion all-cash vending industry. We expect 2010 to be a year of growth as we continue to implement strategic initiatives to increase revenues and reduce costs, with a goal of generating positive net income for the second fiscal quarter ending December 31, On behalf of USAT’s Board of Directors, I thank you for your patience and your continued support. Sincerely, /s/ George R. Jensen, Jr. George R.
